Citation Nr: 0420680	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-10 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered in February 
2002 by the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (the RO).

Procedural history

The veteran served on active duty from April 1969 to November 
1970.   The record indicated that he served in Vietnam and 
was awarded the Combat Action Ribbon.

In June 2001, the veteran filed a claim of entitlement to 
service connection for bilateral knee disorders.  In February 
2002, the RO denied these claims.  The veteran indicated 
timely disagreement with that decision, and perfected his 
appeal of those claims with the submittal of a substantive 
appeal (VA Form 9) in September 2002.

In February 2004, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  The transcript of that hearing is associated with 
the veteran's claims folder.


FINDINGS OF FACT

1.  The veteran's current right knee disorder was initially 
manifested during his period of active service.

2.  The veteran's current left knee disorder was initially 
manifested during his period of active service.




CONCLUSIONS OF LAW

1.  A right knee disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

2.  A left knee disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral knee disorders.  In particular, he contends that 
his current knee disorders began during service, and notes 
that during service he complained of pain and swelling of the 
knees that began during boot camp.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable in this case, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the July 
2002 statement of the case and the August 2003 supplemental 
statement of the case of the pertinent law and regulations.  
More significantly, a letter was sent to the veteran in July 
2001 that was specifically intended to address the 
requirements of the VCAA.  Crucially, the veteran was 
informed by means of that letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained what the evidence 
must show to establish service connection, and further 
explained that VA would obtain VA medical records and would 
make reasonable efforts to help him get relevant evidence, 
such as private medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  

The Board finds that this letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, that was necessary to substantiate 
the claims, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the record on appeal 
contains the veteran's service medical records and reports of 
post-service medical treatment.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
In this case, there are several evaluations of the veteran of 
record, including reports of VA examinations conducted in 
December 2001 and April 2003.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.103 (2003).  The veteran presented testimony before the 
Board in February 2004 at a hearing held at the RO, the 
transcript of which is of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.   

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

Certain enumerated disabilities, including arthritis,  may 
also be presumed to have been incurred during service if 
manifested to a compensable degree within a particular time 
period (usually one year) following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  See also Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Each disabling condition for which a claimant seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104; 38 C.F.R. § 3.303.  See also 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2003).

Factual background

Service medical records

The report of the veteran's service entrance examination, 
dated in April 1969, shows that his lower extremities were 
clinically evaluated as normal, and does not indicate the 
presence of any lower extremity impairment.  A report of 
medical history prepared at that time is similarly negative 
as to the presence of knee problems.  

A June 1970 treatment record notes complaints by the veteran 
of left knee swelling and pain since boot camp, along with 
complaints of right knee swelling.  On examination, X-rays 
were normal, there was no effusion, and there was full range 
of motion.  The veteran was advised to take aspirin and 
return for further treatment if symptoms persisted.  The 
medical evidence does not indicate that he sought further 
treatment.  The report of his service separation examination, 
dated in November 1970, shows that the lower extremities were 
clinically found to be normal, and does not note any in-
service knee problems, or history thereof.  

Post-service medical records

A private medical record, dated in May 1980, shows a history 
of a left knee injury in 1973.  An X-ray of the left knee 
taken in May 1980 notes the presence of minimal hypertrophic 
arthritis.  An August 1980 private medical record notes a 
history of a right knee sprain three days previously, while a 
July 1989 treatment record shows complaints of knees that 
hurt.  A November 1992 medical record shows complaints by the 
veteran of falling the previous evening and hurting his left 
knee.  A February 1993 record references a left knee injury 
incurred by the veteran while playing with his children; X-
rays taken at that time showed early osteoarthritis, and a 
left knee arthrogram revealed degenerative spurs, subluxing 
patella, and joint effusion.  In April 1996, the veteran 
underwent right knee arthroscopy at a VA medical facility for 
a torn medial meniscus; severe right knee chondromalacia was 
also noted at that time.  In May 2001, he was seen for right 
knee pain, with a possible ligament injury.  The report of a 
December 2001 VA examination shows diagnoses of chronic 
bilateral knee pain, and degenerative arthritis of both 
knees.

Medical opinions

The record also includes statements proffered by medical 
professionals as to the possible etiology of the veteran's 
bilateral knee problems.  

In an August 2001 statement, a private physician's assistant 
indicated that he had reviewed the veteran's history of knee 
problems and understood from that history that the first time 
the veteran remembers having knee problems was while he was 
in military training,  that his record of care for his knees 
dates back to at least 1980, and that he has been diagnosed 
with osteoarthritis of the knee.  The physician's assistant 
opined that, "since osteoarthritis is a 'wear and tear' type 
of disorder, that it is as likely as not that this has some 
relativity to his military training injury."  

In March 2002, the same physician's assistant provided 
another statement in which he concluded that the veteran's 
service medical records show that he incurred an inservice 
traumatic injury, and that he was "of the professional 
opinion that [the veteran] sustained a serious injury in boot 
camp (meeting the medical definition for traumatic arthritis) 
and has had serious sequelae from this since."

In April 2003, the veteran was accorded a VA examination, the 
report of which notes a final diagnosis of severe 
degenerative arthritis of both knees with history of 
unspecified knee injury while on active duty.  The examiner 
stated that it "is not possible to determine from the amount 
of information available and the length of time between 
original injury and onset of symptoms as to whether or not 
there is a direct relationship between [the veteran's] 
current condition and injuries noted on active duty, but not 
recorded adequately."

Analysis

The Board will analyze this claim by applying the Hickson 
analysis, discussed above.

The report of the most recent VA examination, dated in April 
2003, reflects a diagnosis of severe degenerative arthritis 
of both knees.  Hickson element (1), the current 
manifestation of the disability, is satisfied.

The veteran's service medical records show that he was 
accorded treatment during service for complaints of knee 
problems.  In addition, he was awarded the Combat Action 
Ribbon, so the presumptions in 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.404(d) are applicable.  Hickson element (2), 
in-service incurrence of disease or injury, is likewise 
satisfied.  

The critical matter that must be decided by the Board, 
accordingly, is whether a nexus or relationship is 
demonstrated between the knee disability currently manifested 
and that shown in service is met.  In that regard, the record 
indicates that in addition to the in-service bilateral knee 
problems, there is a history of post-service knee injuries.  
It is unclear from the contemporaneous medical treatment 
reports whether these post-service knee problems represent 
the continuation of the problems note during service or 
whether these are independent events that are not products of 
the in-service injury.  

A private physician's assistant has indicated that a medical 
nexus is shown between injury to both knees while in service 
which directly lead to the current bilateral knee arthritis.  
The Board cannot ignore this opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993), Goss v. Brown, 9 Vet. 
App. 109, 114-15 (1996), 
YT v. Brown, 9 Vet. App. 195, 201 (1996) and Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), all of which generally stand for 
the proposition that any health care professional is 
qualified to render a medical opinion.  See also 38 C.F.R. 
§ 3.159(a)(1), which defines "competent medical evidence".   

The April 2003 VA examiner was much more ambivalent, stating 
that the evidence, as presented, did not provide a sufficient 
basis for ascertaining whether there was a relationship 
between the veteran's current bilateral knee disorders and 
the knee problems reported in service.

The Board has given thought to obtaining another medical 
opinion, but based on the evidence of record does not believe 
that this would be useful.  The April 2003 VA examiner made 
it clear that the veteran's service medical records, although 
clearly referring to bilateral knee problems, does not 
include sufficient documentation to adequately determine the 
precise nature of the in-service knee damage and thus the 
medical nexus.  This deficiency cannot be rectified at this 
late date. 

After careful review, the Board finds that the evidence as to 
the possible nexus between the veteran's current bilateral 
knee disability and his in-service knee injury is in 
equipoise; that is, the evidence is such that it is as likely 
as not that there is a relationship between his current 
bilateral knee disorders and his service as there is not.  
The physician's assistant has linked the veteran's current 
knee impairment to his service.  The VA examiner did not rule 
such linkage, but instead merely stated that a definite 
opinion could not be made on the available records.  Thus, 
while there is medical evidence to the effect that there is a 
nexus, there is no evidence whereby a nexus is specifically 
precluded.  

While the VA examination in April 2003 perhaps leaves doubt 
as to whether there is, or is not, a relationship between the 
veteran's service and his current knee disabilities, it is 
certainly not sufficiently definitive as to tenably support a 
conclusion that no such relationship is present.  The Board 
therefore finds that the evidence is approximately balanced 
between that which is favorable and that which is not.  The 
benefit of the doubt is therefore accorded the veteran as to 
the question of whether there is a nexus between his current 
bilateral knee disorders and his service.  Hickson element 
(3), accordingly, is met.

In brief, all of the requisite elements set forth in Hickson 
are satisfied.  The Board therefore concludes that the 
evidence supports the veteran's claim of entitlement to 
service connection for both right knee and left knee 
disorders.  


ORDER

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



